Exhibit 21 Schedule of Subsidiaries STEEL PARTNERS HOLDINGS GP INC., a Delaware corporation SPH GROUP LLC, a Delaware limited liability company SPH GROUP HOLDINGS LLC, a Delaware limited liability company STEEL PARTNERS II L.P., a Delaware limited partnership CHINA ACCESS PAPER INVESTMENT COMPANY LIMITED, a corporation organized under the laws of Mauritius DGT HOLDINGS CORP., a New York corporation HANDY & HARMAN LTD., a Delaware corporation STEEL EXCEL INC., a Delaware corporation WF ASSET CORP., a Delaware corporation BNS HOLDINGS, INC., a Delaware corporation BNS Co., a Delaware corporation WEBFINANCIAL HOLDING CORPORATION, a Delaware corporation WEBBANK, a Utah chartered industrial bank WORKING CAPITAL SOLUTIONS, INC., a Delaware corporation SWH, INC., a Delaware corporation SUN WELL SERVICES, INC., a Delaware corporation SPH SERVICES, INC., a Delaware corporation DGT HOLDINGS CORP. SUBSIDIARIES DM IMAGING CORP., a Delaware corporation RFI CORPORATION, a Delaware corporation HANDY & HARMAN LTD. SUBSIDIARIES WHEELING-PITTSBURGH CAPITAL CORPORATION, a Delaware corporation WHX AVIATION CORPORATION, a Delaware corporation WHX METALS CORPORATION, a Delaware corporation WHX CS CORPORATION, a Delaware corporation HANDY & HARMAN GROUP, LTD., a Delaware corporation HANDY & HARMAN, a New York corporation BAIRNCO CORPORATION, a Delaware corporation ALLOY RING SERVICE, INC., a Delaware corporation CANFIELD METAL COATING CORPORATION, a Delaware corporation CONTINENTAL INDUSTRIES, INC., an Oklahoma corporation DANIEL RADIATOR CORPORATION, a Texas corporation ELE CORPORATION, a California corporation H&H PRODUCTIONS, INC., a Delaware corporation HANDY & HARMAN AUTOMOTIVE GROUP, INC., a Delaware corporation HANDY & HARMAN OF CANADA, LIMITED, a Province of Ontario Canada corporation HANDY & HARMAN ELE (ASIA) SND BHD., a corporation organized under the laws of Malaysia HANDY & HARMAN ELECTRONIC MATERIALS CORPORATION, a Florida corporation HANDY & HARMAN (EUROPE) LIMITED, a corporation organized under the laws of England and Wales HANDY & HARMAN INTERNATIONAL, LTD., a Delaware corporation HANDY & HARMAN MANAGEMENT HOLDINGS (HK) LIMITED, a corporation organized under the laws of Hong Kong HANDY & HARMAN MANUFACTURING (SINGAPORE) PTE. LTD., a corporation organized under the laws of Malaysia HANDY & HARMAN NETHERLANDS, BV, a corporation organized under the laws of the Netherlands HANDY & HARMAN PERU, INC., a Delaware corporation HANDY & HARMAN TUBE COMPANY, INC., a Delaware corporation HANDY & HARMAN UK HOLDINGS LIMITED, a corporation organized under the laws of England and Wales HANDYTUBE CORPORATION, a Delaware corporation INDIANA TUBE CORPORATION, a Delaware corporation INDIANA TUBE DANMARK A/S, a corporation of Kolding, Denmark INDIANA TUBE SOLUTIONS, S. De R.L. de C.V., a corporation organized under the law of Mexico KJ-VMI REALTY, INC., a Delaware corporation LUCAS-MILHAUPT, INC., a Wisconsin corporation LUCAS-MILHAUPT HONG KONG LIMITED, a corporation organized under the laws of Hong Kong LUCAS-MILHAUPT BRAZING MATERIALS (SUZHOU) CO. LTD., a corporation organized under the laws of China LUCAS-MILHAUPT RIBERAC S.A., a corporation organized under the laws of France MARYLAND SPECIALTY WIRE, INC., a Delaware corporation MICRO-TUBE FABRICATORS, INC., a Delaware corporation OCMUS, INC., an Indiana corporation OMG, INC., a Delaware corporation OMG ROOFING, INC., a Delaware corporation OMNI TECHNOLOGIES CORPORATION OF DANVILLE, a New Hampshire corporation PAL-RATH REALTY, INC., a Delaware corporation PLATINA LABORATORIES, INC., a Delaware corpration RIGBY-MARYLAND (STAINLESS), LTD, a corporation organized under the laws of England and Wales SHEFFIELD STREET CORPORATION, a Connecticut corporation SWM, INC., a Delaware corporation WILLING B WIRE CORPORATION, a Delaware corporation ARLON, LLC, a Delaware limited liability company ARLON ADHESIVES & FILMS, INC., a Texas corporation ARLON INDIA PRIVATE LIMITED, a corporation organized under the laws of India ARLON MATERIALS FOR ELECTRONICS CO. LTD., a corporation organized under the laws of China ARLON MATERIAL TECHNOLOGIES CO. LTD., a corporation organized under the laws of China ARLON MED INTERNATIONAL, LLC, a Delaware limited liability company ARLON PARTNERS, INC., a Delaware corporation ARLON SIGNTECH, LTD., a Texas Limited Partnership ARLON VISCOR, LTD., a Texas Limited Partnership ATLANTIC SERVICE CO. LTD., a corporation organized under the laws of Canada ATLANTIC SERVICE CO. (UK) LTD., a corporation organized under the laws of United Kingdom BERTRAM & GRAF GMBH, a corporation organized under the laws of Germany KASCO CORPORATION, a Delaware corporation KASCO ENSAMBLY S.A. DE C.V., a corporation organized under the laws of Mexico KASCO MEXICO LLC, a Delaware limited liability company SOUTHERN SAW ACQUISITION CORPORATION, a Delaware corporation. STEEL EXCEL INC. SUBSIDIARIES BASEBALL HEAVEN INC., a Delaware corporation THE SHOW, LLC, a Delaware limited liability company ARISTOS LOGIC CORPORATION. a Delaware corporation THE ADAPTEC FOUNDATION, a California corporation ADAPTEC FAR EAST, INC., a California corporation PLATYS COMMUNICATIONS, INC., a Delaware corporation EUROLOGIC SYSTEMS, INC., a Delaware corporation SNAP APPLIANCE, INC., a California corporation ADAPTEC MFG. (S) PTE. LTD., a corporation organized under the laws of Singapore ADAPTEC JAPAN LTD., a corporation organized under the laws of Japan ADAPTEC HONG KONG LTD., a corporation organized under the laws of Hong Kong ADAPTEC (INDIA) PVT LTD., a corporation organized under the laws of India ARISTOS LOGIC TECHNOLOGY INDIA PVT LTD., a corporation organized under the laws of India ADAPTEC CI LTD., a corporation organized under the laws of the Cayman Islands ADAPTEC TECHNOLOGY HOLDING LTD., a corporation organized under the laws of the Cayman Islands ADAPTEC CAYMAN LICENSING LTD., a corporation organized under the laws of the Cayman Islands ADAPTEC STORAGE IRELAND LTD., a corporation organized under the laws of Ireland ADAPTEC LUXEMBOURG SARL, a corporation organized under the laws of Luxembourg ADAPTEC GMBH, a corporation organized under the laws of Germany ICP VORTEX COMPUTERSYSTEME GMBH, a corporation organized under the laws of Germany ADAPTEC UK, LTD., a corporation organized under the laws of United Kingdom ELIPSAN UK LIMITED, a corporation organized under the laws of United Kingdom EUROLOGIC SYSTEMS GROUP, LTD., a corporation organized under the laws of Ireland EUROLOGIC SYSTEMS LTD., a corporation organized under the laws of Ireland RICHMONT COMPUTERS LTD., a corporation organized under the laws of Ireland RICHMOUNT TECHNOLOGIES, a corporation organized under the laws of Ireland SPH SERVICES, INC. SUBSIDIARIES SP CORPORATE SERVICES LLC, a Delaware limited liability company STEEL PARTNERS LLC, a Delaware limited liability company SP ASSET MANAGEMENT LLC, a Delaware limited liability company
